DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1 – 9 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art made of record teach or suggest A vehicle occupant protection device, comprising: a seat belt device having a variable force limiter mechanism that is capable of changing a force limiter load that an occupant who is sitting on a vehicle seat receives from a seat belt at a time of a frontal collision of a vehicle; an airbag device that deploys an airbag in front of the occupant at the time of the frontal collision; a seating position detection unit that detects a seating position of the occupant; and a control unit that reduces the force limiter load if, compared to a case in which the occupant is positioned within a standard seating region, the seating position of the occupant detected by the seating position detection unit is further toward a vehicle rear than the standard seating region and is within an airbag protection region in which the occupant is protected by the airbag..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Norikazu et al. (JP 2013 103603) discloses in figures 1, 2 and 5 a vehicle occupant protection device, comprising: a seat belt device (40) having a variable force limiter mechanism (110) that is capable of changing a force limiter load that an occupant who is sitting on a vehicle seat receives from a seat belt at a time of a frontal collision of a vehicle; an airbag device (32) that deploys an airbag (32) in NOT within an airbag protection region in which the occupant is protected by the airbag. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Verley whose telephone number is (571)270-3542. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johnathan Ng can be reached on (571) 270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T VERLEY/              Primary Examiner, Art Unit 3614